Exhibit 10.4

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of this 1st day of
May, 2003 by and among HBC Illinois, Inc., a Delaware corporation (“HBC
Illinois”), HBC License Corporation, a Delaware corporation (“HBC License”, and
collectively with HBC Illinois, the “Buyer”), NextMedia Operating, Inc., a
Delaware corporation (“Operating”), and NM Licensing LLC, a Delaware limited
liability company (“Licensing”, and, collectively with Operating, the “Seller”).

 

RECITALS

 

A.                                   Seller owns and operates radio station WJTW
(FM), licensed to Joliet, Illinois (the “Station”).

 

B.                                     Seller owns or holds certain tangible and
intangible assets, including certain licenses, permits and authorizations issued
by the Federal Communications Commission (the “FCC”), used or useful in the
operation and ownership of the Station.

 

C.                                     Buyer desires to purchase from Seller,
and Seller desires to sell to Buyer, certain assets of Seller used or held for
use in the ownership and operation of the Station.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1.                                      PURCHASE AND SALE OF ASSETS

 

1.1                               Assets to be Transferred.

 

Subject to the terms and conditions of this Agreement, on the Closing Date (as
hereinafter defined), Seller shall sell, transfer, convey, assign, and deliver
to Buyer, and Buyer shall purchase and accept from Seller the following assets
of Seller that relate to the ownership and operation of the Station, together
with all rights and privileges associated with such assets (collectively the
“Purchased Assets”):

 

(a)                                  Licenses.  The licenses, permits, and
authorizations issued or granted by the FCC to Seller for the operation of the
Station or used in connection with the operation of the Station as listed on
Schedule 1.1(a) attached hereto (the “FCC Authorizations”), and all other
licenses, permits and authorizations issued to Seller by any other governmental
entity in connection with the ownership and operation of the Station as listed
in Schedule 1.1(a) (collectively with the FCC Authorizations, the “Licenses”).

 

(b)                                 Tangible Personal Property. The items of
tangible personal property and equipment owned, leased or held by Seller and
used in connection with the ownership and operation of the Station which are
described or listed in Schedule 1.1(b) attached hereto.

 

--------------------------------------------------------------------------------


 

(c)                                  Books and Records.  All of Seller’s rights
in and to the public files, technical information and engineering data, filings
with the FCC, and logs and records related to the operation of the Purchased
Assets (excluding records related to any Excluded Asset (as hereinafter
defined)).

 

1.2                               Excluded Assets.

 

Notwithstanding anything to the contrary contained herein, it is understood and
agreed that the Purchased Assets shall not include any of the following assets
or any right, title or interest therein (collectively, the “Excluded Assets”):

 

(a)                                  Seller’s cash on hand as of the Closing and
any of Seller’s interests in its bank accounts and all of Seller’s other cash,
cash equivalents, security funds, securities, investments and deposits;

 

(b)                                 Any claims, rights and interests in and to
any refunds of Taxes for periods prior to the Closing Date.  For purposes of
this Agreement, the terms “Tax” and “Taxes” shall mean all federal, state,
local, or foreign income, payroll, Medicare, withholding, unemployment
insurance, social security, sales, use, service, service use, leasing, leasing
use, excise, franchise, gross receipts, value added, alternative or add-on
minimum, estimated, occupation, real and personal property, stamp, duty,
transfer, workers’ compensation, severance, windfall profits, environmental
(including Taxes under Section 59A of the Internal Revenue Code of 1986, as
amended (the “Code”), or other tax, charge, fee, levy or assessment of the same
or of a similar nature, including any interest, penalty, or addition thereto
whether disputed or not;

 

(c)                                  Any accounts receivable for advertising
broadcast on the Station up to and including the Closing Date;

 

(d)                                 Seller’s business name, all records relating
to the Excluded Assets and to Seller’s accounts payable and general ledger
records, and Seller’s books and records relating to Seller’s internal corporate
matters and financial relationships with Seller’s lenders;

 

(e)                                  Any insurance policies and proceeds
thereof, promissory notes, bonds, certificates of deposits or other similar
items and cash surrender value in regard thereto;

 

(f)                                    Any pension, profit-sharing, or employee
benefits plans;

 

(g)                                 All of Seller’s Tax Returns and supporting
materials, all original financial statements and supporting materials, all books
and records that Seller is required by law to retain, and all records of Seller
relating to the sale of the Purchased Assets.  The term “Tax Return” means any
return, declaration, report, claim for refund, or information return or
statement relating to Taxes or any amendment thereto, and including any schedule
or attachment thereto; and

 

2

--------------------------------------------------------------------------------


 

(h)                                 All of such other assets, properties,
interests and rights owned by Seller that are used in connection with the
business or operations of the Station that are not included in the Purchased
Assets.

 

2.                                      ASSUMPTION OF LIABILITIES

 

2.1                               Liabilities to be Assumed.

 

Subject to the terms and conditions of this Agreement, on the Closing Date,
Buyer expressly shall assume and agrees to perform and discharge those
liabilities and obligations that arise from the ownership or operation of the
Purchased Assets from and after the Closing Date (collectively, the “Assumed
Liabilities”).

 

2.2                               Liabilities Not to be Assumed.

 

Notwithstanding anything contained in this Agreement to the contrary, Buyer does
not assume or agree to pay, satisfy, discharge or perform, and will not be
deemed by virtue of the execution and delivery of this Agreement or any document
delivered in connection with the execution of this Agreement, or as a result of
the consummation of the transactions contemplated by this Agreement, to have
assumed, or to have agreed to pay, satisfy, discharge or perform, any liability,
obligation or responsibility, fixed or unfixed, known or unknown, asserted or
unasserted, liquidated or unliquidated, secured or unsecured of Seller other
than the Assumed Liabilities.

 

3.                                      PURCHASE PRICE – PAYMENT

 

3.1                               Purchase Price.

 

The purchase price (the “Purchase Price”) for the Purchased Assets shall be
TWENTY ONE MILLION DOLLARS ($21,000,000).

 

3.2                               Payment of Purchase Price.

 

The Purchase Price shall be paid by Buyer as follows:

 

(a)                                  Previous Payment.  Buyer, pursuant to that
certain Option Agreement between Lakeshore Media, LLC (predecessor in interest
to Buyer with respect to such Option Agreement) and Operating dated April 29,
2002, has previously paid to Seller ONE HUNDRED FIFTY THOUSAND DOLLARS
($150,000) (the “Option Payment”).  The Option Payment shall be credited towards
the Purchase Price at the Closing.

 

(b)                                 Earnest Money.  Within ten (10) business
days of execution of this Agreement, Buyer shall deposit with the Escrow Agent
(as defined in the Escrow Agreement attached hereto as Exhibit A) an earnest
money deposit in the amount of NINE HUNDRED FIFTY THOUSAND DOLLARS ($950,000) in
immediately available funds (the “Earnest Money”).  The Earnest Money shall be
deposited in an interest-bearing account pursuant to the terms of the Escrow
Agreement.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Cash At Closing.  At Closing, Buyer shall
pay to Seller TWENTY MILLION EIGHT HUNDRED FIFTY THOUSAND DOLLARS ($20,850,000),
which amount shall include the transfer of the Earnest Money.

 

3.3                               Allocation of Purchase Price.

 

As soon as practicable, but no later than thirty (30) days after the Closing
Date, the aggregate Purchase Price (including the assumption by Buyer of the
Assumed Liabilities, if any) shall be allocated among the Purchased Assets for
tax purposes (the “Allocation”).  Seller and Buyer shall determine such
Allocation in good faith based upon an appraisal of the Purchased Assets by Bond
& Pecaro (whose fees shall be paid by Buyer).  Seller and Buyer will follow and
use the Allocation in all Tax Returns, filings or other related reports made by
them to any governmental agencies.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF SELLER

 

Each Seller makes the following representations and warranties to Buyer, each of
which is true and correct on the date hereof, shall remain true and correct to
and including the Closing Date, shall be unaffected by any investigation
heretofore or hereafter made by Buyer, or any knowledge of Buyer other than as
specifically disclosed in the Disclosure Schedule delivered to Buyer at the time
of the execution of this Agreement, and shall survive the Closing of the
transactions provided for herein as specified in Article 14 of this Agreement.

 

4.1                               Organization; Power.

 

Operating is a corporation validly existing and in good standing under the laws
of the State of Delaware and is qualified to conduct business in Illinois.
Licensing is a limited liability company validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business in
Illinois.  Each Seller has full power and authority to own, operate and lease
its properties, to carry on its business as and where such is now being
conducted and as proposed to be conducted by it, to enter into this Agreement
and the other documents and instruments to be executed and delivered by each
Seller pursuant hereto and to carry out the transactions contemplated hereby and
thereby.

 

4.2                               Authority.

 

The execution and delivery of this Agreement and the other documents and
instruments to be executed and delivered by each Seller pursuant to this
Agreement and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate or limited
liability company action.  This Agreement constitutes, and when executed and
delivered, the other documents and instruments to be executed and delivered by
each Seller pursuant hereto will constitute, valid binding agreements of each
Seller, enforceable in accordance with their respective terms except as such may
be limited by bankruptcy, insolvency, reorganization or other laws affecting
creditors’ rights generally, and by general equitable principles.

 

4

--------------------------------------------------------------------------------


 

4.3                               No Violation.

 

Neither the execution and delivery of this Agreement or the other documents and
instruments to be executed and delivered by Seller pursuant hereto, nor the
consummation by Seller of the transactions contemplated hereby and thereby (a)
will violate any applicable law or order, (b) will violate any provision of its
organizational instruments, (c) will, either with the giving of notice, the
passage of time, or both, conflict with, constitute grounds for termination of,
or result in a material breach of the terms of, or constitute a default under
any agreement, instrument, trust instrument or permit, (d) will result in the
creation of any lien, charge or encumbrance on any of the Purchased Assets, (e)
will in any way affect or violate the terms or conditions of, or result in
cancellation of the Licenses, and (f) except for prior approval of the transfer
of ownership of the FCC Authorizations by the FCC, and any third party consents
listed on Schedule 4.3 attached hereto, will require any authorization, consent,
approval, exemption or other action by or notice to any entity.

 

4.4                               Litigation.

 

There is no litigation pending or, to Seller’s knowledge, threatened against
Seller relating to its ownership and operation of the Purchased Assets, nor does
Seller know of any basis for any such litigation.

 

4.5                               Compliance With Laws and Orders.

 

(a)                                  Compliance.  The Purchased Assets are in
compliance in all material respects with all applicable laws and orders,
including, without limitation, the Communications Act of 1934, as amended
(“Communications Act”), and the rules, orders and policies of the FCC.  Seller: 
(i) has not received notice of any violation or alleged violation pertaining to
the operation of the Purchased Assets, and (ii) to its knowledge after due
inquiry, is subject to no liability for past or continuing violations of any
laws or orders pertaining to the operation of the Purchased Assets.  All reports
and returns pertaining to the operation of the Purchased Assets required to be
filed by Seller with any government entity have been filed and were accurate and
complete in all material respects when filed.

 

(b)                                 Licenses and Permits.  The FCC
Authorizations are validly issued in the name of Seller.  Seller is in
compliance in all material respects with the FCC Authorizations and will or has
applied to the FCC to obtain approval of the transfer of the FCC Authorizations
to Buyer pursuant to Article 6 herein.  Each of the FCC Authorizations is in
full force and effect, is assignable to Buyer in accordance with the terms
hereof, and all fees with respect to such Licenses have been paid.  Seller has
not received any notice of any material violations of the terms of any of the
FCC Authorizations, the Communications Act or the rules and regulations of the
FCC thereunder that remain pending and unresolved.  To the knowledge of Seller,
there is no action pending or threatened by or before the FCC which, if
determined adversely to Seller, would result in the revocation, cancellation,
rescission or material and adverse modification of any of the FCC
Authorizations.  Seller acknowledges that to the extent that Seller’s failure to

 

5

--------------------------------------------------------------------------------


 

comply with the FCC Authorizations prior to the Closing Date directly results in
the payment of any fees or expenses by Buyer to a third party, including but not
limited to the FCC, that, following receipt of written notice from Buyer to
Seller of the nature and the amount of such payment, Seller shall promptly
reimburse Buyer for the fees or expenses paid by Buyer.

 

4.6                               Title to and Condition of the Purchased
Assets.

 

At Closing, Seller shall have, and shall convey to Buyer, good and marketable
title to all the Purchased Assets, free and clear of all liens (statutory or
otherwise), security interests, claims, pledges, licenses, equities, options,
conditional sales contracts, assessments, levies, charges or encumbrances of any
nature whatsoever (collectively, “Liens”) except for (a) liens for Taxes not yet
due and payable; (b) rights reserved by any governmental authority to regulate
the affected property; or (c) as to leased assets, interests of the lessor
thereof and liens affecting the interests of the Lessors thereof (collectively,
“Permitted Liens”).  Except for approval of the transfer of ownership by the FCC
and the consents listed on Schedule 4.3, none of the Purchased Assets are
subject to any restrictions with respect to the transferability thereof.  The
Purchased Assets are in good operating condition and repair, ordinary wear and
tear excepted.

 

4.7                               Broker Commission or Finder’s Fees.

 

Neither Seller, nor any entity acting on behalf of Seller, has agreed to pay a
broker, commission, finder’s fee or similar payment in connection with this
Agreement or any matter related hereto.

 

4.8                               No Third Party Options.

 

There are no existing agreements with, operations of rights of, or commitments
to any person other than Buyer to acquire any of the Purchased Assets or any
interest therein.

 

4.9                               Disclosure.

 

No representation or warranty by Seller in this Agreement, or in any
certificate, schedule, document or exhibit hereto or furnished or to be
furnished by or on behalf of Seller pursuant to this Agreement or in connection
with transactions contemplated hereby, contains or shall contain any untrue
statement of material fact or omits or shall omit a material fact necessary to
make the statements contained therein not misleading.  All statements and
information contained in any such certificate, instrument, or document delivered
by or on behalf of Seller shall be deemed representations and warranties by
Seller.

 

5.                                      REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer makes the following representations and warranties to Seller, each of
which is true and correct on the date hereof, shall remain true and correct to
and including the Closing Date, shall be unaffected by any investigation
heretofore or hereafter made by Seller, or any knowledge of Seller other than as
specifically disclosed in the Disclosure Schedule delivered to

 

6

--------------------------------------------------------------------------------


 

Seller at the time of the execution of this Agreement, and shall survive the
Closing of the transactions provided for herein as specified in Article 14 of
this Agreement.

 

5.1                               Organization and Corporate Power.

 

(a)                                  Organization.  Both HBC Illinois and HBC
License are corporations duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.  HBC Illinois is duly
qualified as a foreign corporation in the State of Illinois.

 

(b)                                 Corporate Power.  Buyer has all requisite
corporate power to enter into this Agreement and the other documents and
instruments to be executed and delivered by Buyer and to carry out the
transactions contemplated hereby and thereby.

 

5.2                               Authority.

 

The execution and delivery of this Agreement and the other documents and
instruments to be executed and delivered by Buyer pursuant to this Agreement and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary limited liability company action.  This
Agreement constitutes, and when executed and delivered, the other documents and
instruments to be executed and delivered by Buyer pursuant hereto will
constitute, valid and binding agreements of Buyer, enforceable in accordance
with their respective terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally,
and by general equitable principles.

 

5.3                               No Violation.

 

Neither the execution and delivery of this Agreement or the other documents and
instruments to be executed and delivered by Buyer pursuant hereto, nor the
consummation by Buyer of the transactions contemplated hereby and thereby (a)
will violate any applicable law or order, (b) will violate any provision of its
organizational instruments, or (c) will, either with the giving of notice, the
passage of time, or both, conflict with, constitute grounds for termination of,
or result in a material breach of the terms of, or constitute a default under
any agreement, instrument, trust instrument or permit.

 

5.4                               Qualification.

 

Buyer knows of no fact that would, under the Communications Act or the rules,
regulations and policies of the FCC, disqualify Buyer from acquiring the
Licenses.

 

5.5                               Broker or Finders Fee.

 

Neither Buyer, nor any entity acting on behalf of Buyer, has agreed to pay a
broker, commission, finder’s fee or similar payment in connection with the
Agreement or any matter related hereto.

 

7

--------------------------------------------------------------------------------


 

5.6                               Financial Capability.

 

Buyer will have on the Closing Date, sufficient cash and cash equivalents to
purchase the Purchased Assets and to consummate the transactions contemplated by
this Agreement, including, without limitation, payments of fees and expenses
contemplated hereunder.

 

6.                                      APPLICATIONS TO AND CONSENT BY FCC

 

6.1                               FCC Consent.

 

Consummation of the transactions provided for herein and the performance of the
obligations of Seller and Buyer under this Agreement are subject to the
condition that the FCC, within three hundred sixty five (365) days of the date
of acceptance for filing of the Assignment Application (defined hereinafter),
shall have issued its written consent to such assignment without any condition
materially adverse to Buyer (the “FCC Consent”).  In the event that Seller is
unable to procure the FCC Consent, and such failure is not based on any action
or inaction of the Buyer, Buyer may elect to either (i) have Seller use its
commercially reasonable efforts to satisfy the FCC and obtain the FCC consent or
(ii) cancel the transaction and Buyer shall receive its Earnest Money and any
interest earned thereon and the Option Payment.  If Buyer elects alternative
(i), Seller hereby agrees to undertake any commercially reasonable actions to
satisfy the FCC and obtain the FCC Consent.  As used herein, the “Assignment
Application” shall mean the application or applications that Seller and Buyer
must file with the FCC requesting its consent to the assignment of the FCC
Authorizations from Seller to HBC License; provided, however, that in the event
that the merger of Hispanic Broadcasting Corporation and Univision
Communications Inc. (“Univision”), MB Docket No. 02-235, has not been
consummated at the time the Assignment Application is to be filed, the
Assignment Applications also shall include an application seeking consent to the
assignment from Seller to HBC License as owned and controlled by Univision.

 

6.2                               Assignment Application and Notice.

 

As promptly as practicable following the execution date of this Agreement, but
no later than two (2) business days after the execution date of this Agreement,
Seller and Buyer shall file the Assignment Application with the FCC, including
all information, data, exhibits, resolutions, statements and other materials
necessary and proper in connection with the Assignment Application.  Seller
shall, at its expense, give due notice of the filing of the Assignment
Application by broadcasting notice of such filing on the Station or by such
other means as may be required by the rules and regulations of the FCC; provided
that Buyer shall deliver to Seller on the date the Assignment Application is
filed with the FCC, the information relating to Buyer that is required to be
included in such notice.

 

6.3                               Mutual Covenant of Reasonable Cooperation.

 

Seller and Buyer shall diligently and expeditiously take all necessary and
proper steps, provide any additional information requested by the FCC, and
otherwise use their commercially reasonable efforts to obtain the FCC Consent
and to comply with this Article 6.

 

8

--------------------------------------------------------------------------------


 

6.4                               Assignment Application Expenses and Fees.

 

Each party shall be solely responsible for the expenses incurred by it in the
preparation, filing and prosecution of its respective portion of the Assignment
Application.  All filing fees relating to the Assignment Application imposed by
the FCC shall be paid one-half each by Seller and Buyer.

 

7.                                      OTHER MATTERS

 

7.1                               Costs.

 

Except as otherwise provided herein, each party to this Agreement shall be
responsible for and bear all of such party’s own costs and expenses, including,
without limitation, any broker’s or finder’s fees and the expenses of its
representatives, incurred at any time in connection with pursuing or
consummating the transactions contemplated by this Agreement.

 

7.2                               Preclosing Covenants.

 

Between the execution date and the Closing Date, except with the prior consent
of Buyer, Seller:

 

(a)                                  shall conduct the operation of the Station
in accordance with the Communications Act, the rules and regulations of the FCC,
and all applicable laws and orders; and

 

(b)                                 shall not cause or permit the Licenses to
expire or be surrendered or adversely modified, or take any action which would
cause the FCC or any other governmental entity to institute proceeding for the
suspension, revocation or adverse modification of any of the Licenses. 
Notwithstanding anything to the contrary contained in this Agreement, Seller
shall not be required to construct the facilities authorized in FCC File No.
BPH-20020822ABT prior to the Closing Date or in order to consummate the
transactions contemplated by this Agreement.

 

7.3                               Risk of Loss.

 

Risk of loss for damage to or theft, loss or destruction of the Purchased Assets
(by any means, including, without limitation, acts of God) occurring after the
date of this Agreement and prior to the Closing shall be borne by Seller, and
after the Closing shall be borne by Buyer.

 

7.4                               Updating of Schedules.

 

From time to time after the execution of this Agreement and prior to the
Closing, Seller will promptly supplement or amend the Schedules delivered in
connection herewith with respect to any matter which exists or occurs after the
date of this Agreement and which, if existing or occurring at or prior to the
date of this Agreement, would have been required to be set forth or described in
the Schedules or which is necessary to correct any information therein;
provided, however, that the provisions of this Section are informational only
and Buyer shall not

 

9

--------------------------------------------------------------------------------


 

be bound to the terms of any changed Schedules unless they are incorporated into
this Agreement by a written amendment signed by Buyer.

 

7.5                               Transfer Taxes and Similar Charges.

 

All recordation, transfer and documentary taxes and fees, stamps, and any
excise, sales or use taxes, and all similar costs of transferring the Purchased
Assets in accordance with this Agreement shall be borne by Seller.

 

7.6                               Bulk Sales Law.

 

The parties do not believe that any bulk sales or fraudulent conveyance statute
applies to the transactions contemplated by this Agreement.  Buyer, therefore,
waives compliance by Seller with the requirements of any such statutes and
Seller agrees to indemnify, defend and hold Buyer harmless against any claim
made against Buyer as a result of a failure to comply with any such statute.

 

7.7                               Other Action.

 

Both Buyer and Seller shall use such party’s commercially reasonable efforts to
cause the fulfillment at the earliest practicable date of all of the conditions
to each such party’s obligations to consummate the transactions contemplated in
this Agreement.

 

7.8                               Disclosure.

 

Buyer and Seller shall each have a continuing obligation to promptly notify the
other party in writing with respect to any matter hereafter arising or
discovered which, if existing or known at the date of this Agreement, would have
been required to be set forth or described in the Disclosure Schedule, but no
such disclosure shall cure any breach of any representation or warranty which is
inaccurate.  Further, Buyer and Seller shall give prompt notice to other party
at any occurrence that comes to its attention that may constitute a
misrepresentation, breach of warranty, or nonfulfillment of any covenant or
condition on the part of Seller or Buyer contained in this Agreement.

 

8.                                      FURTHER COVENANTS OF SELLER

 

Seller covenants and agrees as follows:

 

8.1                               Conduct of Business Pending the Closing.

 

From the date hereof until the Closing, or the earlier termination of this
Agreement without a closing, Seller shall have complete control and supervision
of and sole responsibility for the operation of the Station and the Purchased
Assets and during such period:

 

(a)                                  Operation of the Station.  Seller shall
operate the Station and shall take such action as may be necessary to maintain,
preserve, renew and keep in force and effect (with no adverse effect thereto)
the FCC authorizations.

 

10

--------------------------------------------------------------------------------


 

(b)                                 No Breach.  Seller shall not take or fail to
take, or permit any act or failure to act, which may cause a breach of any
commitment or obligation, or a breach of any representation, warranty, covenant
or agreement made by Seller herein.

 

(c)                                  No Negotiations.  Seller shall not directly
or indirectly (through a representative or otherwise) solicit or furnish any
information to any prospective buyer, commence, or conduct presently ongoing,
discussions or negotiations with any other party or enter into any agreement
with any other party concerning the sale of the Purchased Assets or any part
thereof (an “acquisition proposal”), and Seller shall immediately advise Buyer
of the receipt of any written acquisition proposal.

 

8.2                               Consents.

 

Seller shall use its commercially reasonable efforts prior to Closing to obtain
all consents necessary for the consummation of the transactions contemplated
hereby.

 

8.3                               Access to Facilities, Files and Records.

 

At the request of Buyer, Seller shall from time to time give or cause to be
given to the officers, employees, accountants, counsel, agents, consultants and
representatives of Buyer: (a) full access during normal business hours to all
equipment, machinery, fixtures, furniture and documentation that represents a
part of the Purchased Assets; and (b) all such other information concerning the
Purchased Assets as Buyer may reasonably request; provided that such requests
and Seller’s compliance therewith do not interfere with the normal operations of
the Station.  Any investigation or examination by Buyer shall not in any way
diminish or obviate any representations or warranties of Seller made in this
Agreement or in connection herewith.  Seller shall cause its accountants and any
agent of Seller in possession of Seller’s books and records to cooperate with
Buyer’s requests for information pursuant to this Agreement.

 

8.4                               FCC Cooperation.

 

Seller will use its commercially reasonable efforts to cooperate with Buyer with
any FCC filings that Buyer may make regarding the relocation of the Station’s
broadcast facilities.  Notwithstanding the foregoing, Seller shall not be
obligated to take any action that would result in the incurrence of any
out-of-pocket expense or would adversely effect the operation of Seller’s
business.

 

8.5                               Financial Statements.

 

Seller shall provide unaudited financial statements related to its operation of
the Station as may be reasonably requested by Buyer to the extent that such
information is available and in the form in which such information is
available.  Notwithstanding the foregoing, Seller shall provide such information
to Buyer without any representation or warranty as to its accuracy or
otherwise.  Seller shall not be obligated to prepare any financial statements
which are not readily available or to incur any expenses in connection with
providing the information referenced in this Section 8.5.

 

11

--------------------------------------------------------------------------------


 

9.                                      CONDITIONS PRECEDENT TO BUYER’S
OBLIGATIONS

 

Each and every obligation of Buyer to be performed on the Closing Date shall be
subject to the satisfaction prior to or at the Closing of each of the following
conditions:

 

9.1                               Representations and Warranties True on the
Closing Date.

 

Each of the representations and warranties made by Seller in this Agreement, and
the statements contained in any instrument, certificate or writing delivered by
Seller pursuant to this Agreement, shall be true and correct when made and shall
be true and correct in all material respects at and as of the Closing Date as
though such representations and warranties were made or given on and as of the
Closing Date, except for those given as of a specified date which must only be
true and correct as of such specified date.

 

9.2                               Compliance With Agreement.

 

Seller shall have performed and complied in all material respects with all of
Seller’s agreements and obligations under this Agreement which are to be
performed or complied with by Seller prior to or on the Closing Date, including
the delivery of the closing documents specified in Section 12.2 hereof.

 

9.3                               Absence of Litigation.

 

No litigation shall have been commenced or threatened, and no investigation by
any government entity shall have been commenced, against Buyer, Seller or any of
the affiliates, officers, members or shareholders of any of them, with respect
to the transactions contemplated hereby.

 

9.4                               Consents and Approvals.

 

The FCC Consent and all other approvals, consents and waivers that are required
to effect the assignments of the FCC Authorizations shall have been received.

 

9.5                               Closing Certificates.

 

Buyer shall have received a certificate, dated as of the Closing Date, from an
authorized representative of each Seller certifying that the conditions set
forth in Sections 9.1 and 9.2 hereof have been fulfilled.

 

9.6                               Opinion of Counsel.

 

Buyer shall have received a written opinion of Seller’s FCC counsel dated as of
the Closing Date, in substantially the form attached hereto as Exhibit B.

 

10.                               CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS

 

Each and every obligation of Seller to be performed on the Closing Date shall be
subject to the satisfaction prior to or at the Closing of the following
conditions:

 

12

--------------------------------------------------------------------------------


 

10.1                        Representations and Warranties True on the Closing
Date.

 

Each of the representations and warranties made by Buyer in this Agreement, and
the statements contained in any instrument, certificate or writing delivered by
Buyer pursuant to this Agreement, shall be true and correct when made and shall
be true and correct in all material respects at and as of the Closing Date as
though such representations and warranties were made or given on and as of the
Closing Date, except for those given as of a specified date which must only be
true and correct as of such specified date.

 

10.2                        Compliance With Agreement.

 

Buyer shall have performed and complied in all material respects with all of
Buyer’s agreements and obligations under this Agreement which are to be
performed or complied with by Buyer prior to or on the Closing Date, including
the delivery of the closing documents and the Purchase Price specified in
Section 12.3 of this Agreement.

 

10.3                        Consents and Approvals.

 

The FCC Consent and all other approvals, consents and waivers that are required
to effect the assignments of the FCC Authorizations shall have been received.

 

10.4                        Certifications, etc.

 

Seller shall have received a certificate, dated as of the Closing Date, from an
authorized representative of Buyer, certifying that the conditions set forth in
Sections 10.1 and 10.2 hereof have been fulfilled.

 

10.5                        Absence of Litigation.

 

No litigation shall have been commenced or threatened, and no investigation by
any government entity shall have been commenced, against Buyer, Seller or any of
the affiliates, officers, members or shareholders of any of them, with respect
to the transactions contemplated hereby.

 

11.                               INDEMNIFICATION

 

11.1                        By Seller.

 

Subject to the terms and conditions of this Article 11, Seller hereby agrees to
indemnify, defend and hold harmless Buyer, and its directors, officers,
employees, members, managers and controlled and controlling persons (hereinafter
“Buyer’s Affiliates”), from and against all Claims (as defined herein) asserted
against, imposed upon, or incurred by Buyer, Buyer’s Affiliates or the Purchased
Assets, directly or indirectly, by reason of, or resulting from:

 

(a)                                  the inaccuracy or breach of any
representation or warranty of Seller contained in or made pursuant to this
Agreement; provided that any claim for indemnification made by Buyer pursuant to
this Section 11.1(a) must be made within the time period described in Section 14
of this Agreement;

 

13

--------------------------------------------------------------------------------


 

(b)                                 the breach of any covenant of Seller
contained in this Agreement;

 

(c)                                  any Claim brought by or on behalf of any
broker or finder retained, employed or used by Seller or any of its directors,
officers, employees, members or agents in connection with the transactions
provided for herein or the negotiation thereof, whether or not disclosed herein;

 

(d)                                 any Claim relating to the ownership or
operation of  the Purchased Assets prior to the Closing Date including, without
limitation, any liabilities arising under the FCC Authorizations which relate to
events occurring prior to the Closing Date; or

 

(e)                                  any Claim made against Buyer as a result of
a failure to comply with any bulk sales or fraudulent conveyance statute.

 

As used in this Article 11, the term “Claim” shall include losses, damages,
liabilities, judgments, awards, penalties and settlements, demands, claims,
suits, actions, causes of action, proceedings and assessments, and the costs and
expenses (including court costs and fees and reasonable attorneys’ fees and
expenses) in connection therewith and related thereto.

 

11.2                        By Buyer.

 

Subject to the terms and conditions of this Article 11, Buyer hereby agrees to
indemnify, defend and hold harmless Seller, and its directors, officers,
employees, members, managers, and controlled and controlling persons
(hereinafter “Seller’s Affiliates”) from and against all Claims asserted
against, imposed upon or incurred by Seller or Seller’s Affiliates, directly or
indirectly, by reason of or resulting from:

 

(a)                                  the inaccuracy or breach of any
representation or warranty of Buyer contained in or made pursuant to this
Agreement;

 

(b)                                 the breach of any covenant of Buyer
contained in this Agreement;

 

(c)                                  any Claim brought by or on behalf of any
broker or finder retained, employed or used by Buyer or any of its directors,
officers, employees, members or agents in connection with the transactions
provided for herein or the negotiation thereof, whether or not disclosed herein;
or

 

(d)                                 any Claim relating to the ownership or
operation of the Purchased Assets arising from events that occurred on or after
the Closing Date including, without limitation, any Liabilities arising under
the FCC Authorizations which relate to events occurring on or after the Closing
Date.

 

11.3                        Indemnification of Third-Party Claims.

 

The following provisions shall apply to any Claim subject to indemnification
which is (i) a suit, action or arbitration proceeding filed or instituted by any
third party, or (ii) any other form of proceeding or assessment instituted by
any government entity:

 

14

--------------------------------------------------------------------------------


 

(a)                                  Notice and Defense.  The party or parties
to be indemnified (whether one or more, the “Indemnified Party”) will give the
party from whom indemnification is sought (the “Indemnifying Party”) prompt
written notice of any such Claim, and the Indemnifying Party may undertake the
defense thereof by representatives chosen by it.  Failure to give such notice
shall not affect the Indemnifying Party’s duty or obligations under this Article
11, except to the extent the Indemnifying Party is prejudiced thereby.  So long
as the Indemnifying Party is defending any such Claim actively and in good
faith, the Indemnified Party shall not settle such Claim.  The Indemnified Party
shall make available to the Indemnifying Party or its representatives all
records and other materials required by them and in the possession or under the
control of the Indemnified Party, for the use of the Indemnifying Party and its
representatives in defending any such Claim, and shall in other respects give
reasonable cooperation in such defense.

 

(b)                                 Failure to Defend.  If the Indemnifying
Party, within a reasonable time after notice of any such Claim, decides not to
defend such Claim actively and in good faith, the Indemnified Party will (upon
further notice) have the right to undertake the defense, compromise or
settlement of such Claim or consent to the entry of a judgment with respect to
such Claim, on behalf of and for the account and risk of the Indemnifying Party,
and the Indemnifying Party shall thereafter have no right to challenge the
Indemnified Party’s defense, compromise, settlement or consent to judgment.

 

(c)                                  Indemnified Party’s Rights.  Anything in
this Article 11 to the contrary notwithstanding, (i) if there is a reasonable
probability that a Claim may materially and adversely affect the Indemnified
Party other than as a result of money damages or other money payments, the
Indemnified Party shall have the right to defend, compromise or settle such
Claim, and (ii) the Indemnifying Party shall not, without the written consent of
the Indemnified Party, settle or compromise any Claim or consent to the entry of
any judgment which does not include as an unconditional term thereof the giving
by the claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such Claim.

 

11.4                        Payment.

 

The Indemnifying Party shall promptly pay the Indemnified Party any amount due
under this Article 11.  Upon judgment, determination, settlement or compromise
of any third party Claim, the Indemnifying Party shall pay promptly on behalf of
the Indemnified Party, and/or to the Indemnified Party in reimbursement of any
amount theretofore required to be paid by it, the amount so determined by
judgment, determination, settlement or compromise and all other Claims of the
Indemnified Party with respect thereto, unless in the case of a judgment, an
appeal is made from the judgment.  If the Indemnifying Party desires to appeal
from an adverse judgment, then the Indemnifying Party shall post and pay the
cost of the security or bond to stay execution of the judgment pending appeal. 
Upon payment in full by the Indemnifying Party, the Indemnifying Party shall
succeed to the rights of such Indemnified Party, to the extent not waived in
settlement, against the third party who made such third party Claim.

 

15

--------------------------------------------------------------------------------


 

11.5                        Limits on Indemnity.

 

Notwithstanding any other provision hereof or of any applicable law, neither
party will be entitled to make a claim against the other party under Sections
11.1(a), 11.2(a) or 11.3 for any breach of a representation and warranty unless
and until the aggregate amount of claimed losses exceeds Ten Thousand Dollars
($10,000), in which event the party seeking indemnification will be entitled to
make a claim against the other party for the full amount of claimed losses. 
Notwithstanding the foregoing, the aggregate amount of claims that may be
asserted for indemnification hereunder shall in no event exceed Two Million One
Hundred Thousand Dollars ($2,100,000).

 

12.                               CLOSING

 

12.1                        Closing.

 

The closing of this transaction (the “Closing”) shall take place no later than
the tenth (10th) business day after the date of finality of the FCC Consent, or
on such other date to which the parties mutually agree (the “Closing Date”). 
The Closing shall be conducted by exchange of documents by facsimile,
electronically, and overnight carrier or such other means as the parties
mutually agree.

 

12.2                        Documents to be Delivered by Seller.

 

At the Closing, Seller shall deliver to Buyer the following documents, in each
case duly executed or otherwise in proper form:

 

(a)                                  Compliance Certificate.  The certificates
described in Section 9.5 of this Agreement.

 

(b)                                 Assignment of FCC Authorizations.  An
Assignment of FCC Authorizations sufficient in the opinion of Buyer and its
counsel to assign the FCC Authorizations to Buyer.

 

(c)                                  Opinions of Counsel.  A written opinion of
Seller’s FCC counsel, dated as of the Closing Date, addressed to Buyer, in
substantially the form of Exhibit B attached hereto.

 

(d)                                 Resolutions.  A copy of the resolutions of
the board of directors and/or managers of each Seller authorizing and approving
this Agreement and the transactions contemplated by this Agreement.

 

(e)                                  Good Standing Certificates.  Good standing
certificates from Delaware and Illinois for each Seller.

 

(f)                                    Transfer Documents.  Such bills of sale,
assignments, and other good and sufficient instruments of transfer as Buyer may
reasonable request in order to convey and transfer to Buyer title to the
Purchased Assets (collectively, the “Transfer Documents”).

 

16

--------------------------------------------------------------------------------


 

(g)                                 Other Documents.  All other documents,
instruments or writings required to be delivered at or prior to the Closing
pursuant to this Agreement and other certificates of authority and documents as
Buyer may reasonably request.

 

12.3                        Documents to be Delivered by Buyer.

 

At the Closing, Buyer shall deliver to Seller the following documents, in each
case duly executed or otherwise in proper form:

 

(a)                                  Cash Purchase Price.  A wire transfer of
immediately available funds as required by Section 3.2(c) of this Agreement.

 

(b)                                 Compliance Certificate.  The certificate
described in Section 10.4 of this Agreement.

 

(c)                                  Resolutions.  A copy of the resolutions of
the respective boards of directors of each of HBC License and HBC Illinois
authorizing and approving this Agreement and the consummation of the
transactions contemplated by this Agreement.

 

(d)                                 Other Documents.  All other documents,
instruments or writings required to be delivered to Seller at or prior to the
Closing pursuant to this Agreement and such other certificates of authority and
documents as Seller may reasonably request.

 

12.4                        Post-Closing Use of FCC Authorizations.

 

If the Closing occurs prior to the time that Buyer can use the Purchased Assets
to operate a radio station at the site proposed in the FCC Form 301 Application
attached hereto as Exhibit C, Seller acknowledges and agrees that it shall
negotiate in good faith with Buyer to enter into an arrangement with Buyer
whereby the Purchased Assets may continue to be used to operate the Station.

 

13.                               TERMINATION

 

13.1                        Right of Termination Without Breach.

 

This Agreement may be terminated without further liability of any party at any
time prior to the Closing:

 

(a)                                  by mutual written agreement of Buyer and
Seller, or

 

(b)                                 by either Buyer or Seller if the Closing
shall not have occurred on or before the date which is one year from the date on
which the Assignment Application is filed with the FCC, provided the terminating
party has not, through breach of a representation, warranty or covenant,
prevented the Closing from occurring on or before such date.

 

17

--------------------------------------------------------------------------------


 

13.2                        Termination for Breach.

 

(a)                                  Termination by Buyer.  If (i) Seller has
failed to cure any material violation or breach of any of its agreements,
representations or warranties contained in this Agreement within ten (10) days
after delivery of written notice of such violation of breach from Buyer, 
(ii) there has been a failure of satisfaction of a condition to the obligations
of Buyer which has not been waived by Buyer (and such failure has not been
caused by an act or failure to act by Buyer) or (iii) Seller shall have
attempted to terminate this Agreement under this Article 13 or otherwise without
grounds to do so and without acting in good faith, then Buyer, by written notice
to Seller at any time prior to the Closing that such violation, breach, failure
or wrongful termination attempt is continuing, may terminate this Agreement. 
Upon termination of this Agreement by Buyer pursuant to this Section 13.2(a),
Buyer, in addition to any other remedy that may be available, shall be entitled
to equitable relief pursuant to Section 16.4 of this Agreement.

 

(b)                                 Termination by Seller.  If (i) Buyer has
failed to cure any material violation or breach of any of its agreements,
representations or warranties contained in this Agreement within ten (10) days
after delivery of written notice of such violation or breach from Seller, (ii)
there has been a failure of satisfaction of a condition to the obligations of
Seller which has not been waived by Seller or (iii) Buyer shall have attempted
to terminate this Agreement under this Article 13 or otherwise without grounds
to do so and without acting in good faith, then Seller, by written notice to
Buyer at any time prior to the Closing that such violation, breach, failure or
wrongful termination attempt is continuing, may terminate this Agreement and
shall be entitled to retain the Earnest Money and the Option Payment as its sole
and exclusive remedy as liquidated damages and not as a penalty.

 

14.                               SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

All representations and warranties of Seller and Buyer contained in this
Agreement shall survive for two (2) years after the Closing Date.

 

15.                               [INTENTIONALLY OMITTED]

 

16.                               MISCELLANEOUS

 

16.1                        Further Assurances.

 

From time to time, at Buyer’s request and without further consideration, Seller
shall execute and deliver to Buyer such documents, instruments and consents and
take such other action as Buyer may reasonably request in order to consummate
more effectively the transactions contemplated hereby, to discharge the
covenants of Seller and to vest in Buyer good, valid and marketable title to the
Purchased Assets.  Buyer acknowledges and agrees that, from and after the
Closing Date, that Buyer shall cooperate with Seller and shall take such action
as Seller shall reasonably request so that Buyer may continue to operate the
Excluded Assets or otherwise address any matter relating to Seller’s ownership
of the Purchased Assets or operation of the Station prior to the Closing Date;
provided, however, that in connection with Buyer performing

 

18

--------------------------------------------------------------------------------


 

its obligations under this Section 16.1, Buyer shall not be obligated to incur
any out-of-pocket costs or expenses.

 

16.2                        Disclosures and Announcements.

 

Both the timing and the content of all disclosure to third parties and public
announcements concerning the transactions provided for in this Agreement by
either Seller or Buyer shall be subject to the approval of the other party in
all material respects, except that neither party’s approval shall be required as
to any statements and other information which either party may submit to the
FCC, or be required to make pursuant to any rule or regulation of the FCC, or
otherwise as required by law.

 

16.3                        Assignment; Parties in Interest.

 

(a)                                  Assignment.  Except as expressly provided
herein, the rights and obligations of a party hereunder may not be assigned,
transferred or encumbered without the prior written consent of the other party. 
Notwithstanding the foregoing, Buyer may, upon written notice to Seller, cause
one or more assignees of Buyer to carry out all or part of the transactions
contemplated hereby; provided, however, that Buyer shall, nevertheless, remain
liable for all of its obligations to Seller hereunder.

 

(b)                                 Parties in Interest.  This Agreement shall
be binding upon, inure to the benefit of, and be enforceable by the respective
successors and permitted assigns of the parties hereto.  Nothing contained
herein shall be deemed to confer upon any other person any right or remedy under
or by reason of this Agreement.

 

16.4                        Equitable Relief.

 

Seller agrees that any breach of Seller’s obligation to consummate the sale of
the Purchased Assets on the Closing Date will result in irreparable injury to
Buyer for which a remedy at law would be inadequate; and that, in addition to
any relief at law which may be available to Buyer for such breach and regardless
of any other provision contained in this Agreement, Buyer shall be entitled to
the equitable relief of specific performance and any and all other remedies
available at law or in equity.  If any action is brought by Buyer against Seller
for failure by Seller to complete the sale of the Purchased Assets on the
Closing Date, Seller will waive the defense that there is an adequate remedy at
law.

 

16.5                        Law Governing Agreement.

 

This Agreement shall be construed and interpreted according to the internal laws
of the State of Illinois, excluding any choice of law rules that may direct the
application of the laws of another jurisdiction.

 

16.6                        Amendment and Modification.

 

Buyer and Seller may amend, modify and supplement this Agreement in such manner
as may be agreed upon by them in writing.

 

19

--------------------------------------------------------------------------------


 

16.7                        Notice.

 

All notices, requests, demands and other communications hereunder shall be given
in writing and shall be:  (a) personally delivered; (b) sent by telecopier,
facsimile transmission or other electronic means of transmitting written
documents; or (c) sent to the parties at their respective addresses indicated
herein by registered or certified U.S. mail, return receipt requested and
postage prepaid, or by private overnight mail courier service.  The respective
addresses to be used for all such notices, demands or requests are as follows:

 

(a)                                  If to Buyer, to:

 

Hispanic Broadcasting Corporation

3102 Oak Lawn Avenue, Suite 215

Dallas, Texas 75219

Attention:  Jeffrey T. Hinson, Senior Vice President

Facsimile:  (214) 525-7750

E-mail: jhinson@hispanicbroadcasting.com

 

(with a copy to)

 

Hallett & Perrin, P.C.

2001 Bryan St., Suite 3900

Dallas, Texas 75201

Attention:  Bruce H. Hallett, Esq.

Facsimile:  (214) 922-4170

E-mail:  bhallett@hallettperrin.com

 

or to such other person or address as Buyer shall furnish to Seller in writing.

 

(b)                                 If to Seller to:

 

Next Media Operating, Inc.

6312 S. Fiddler’s Green Circle, Suite 360E

Englewood, Colorado 80111

Attention: Sean Stover

Facsimile:  (303) 694-4940

 

(with a copy to)

 

Weil, Gotshal & Manges LLP

100 Crescent Court, Suite 1300

Dallas, Texas 75201

Attention:                                         Glenn D. West, Esq.

                                                                                               
John E. Quattrocchi, Esq.

Facsimile:  (214) 746-7777

 

or to such other person or address as Seller shall furnish to Buyer in writing.

 

20

--------------------------------------------------------------------------------


 

If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.  Any
party to this Agreement may change its address for the purposes of this
Agreement by giving notice thereof in accordance with this Section.

 

16.8                        Confidentiality.

 

Any and all information, disclosures, knowledge or facts regarding Buyer or
Seller or their respective businesses or properties to which the other party is
exposed as a result of the negotiation, preparation or performance of this
Agreement shall be confidential and shall not be divulged, disclosed or
communicated to any other person, firm, corporation or entity, except for the
other party’s employees, attorneys, accountants, investment bankers, investors
and lenders, and their respective attorneys, on a need-to-know basis for the
purpose of consummating the transactions contemplated by this Agreement. 
Notwithstanding the foregoing, no party shall be required to keep confidential
information that (a) is in the public domain, (b) is required to be disclosed
pursuant to an order or request of a judicial or governmental authority
(provided the non-disclosing party is given reasonable prior notice such that it
may seek, at its expense, confidential treatment of the information to be
disclosed), or (c) is required to be disclosed under applicable law or rule, as
reasonably determined by counsel for the receiving party.

 

16.9                        Entire Agreement.

 

This instrument embodies the entire agreement between the parties hereto and
supersedes all prior oral or written agreements, understandings, representations
and warranties and courses of conduct and dealing between the parties with
respect to the transactions contemplated herein.

 

16.10                 Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  For purposes of this Agreement, facsimile signatures shall be
treated the same as original signatures.

 

16.11                 Headings.

 

The headings in this Agreement are inserted for convenience only and shall not
constitute a part hereof.

 

21

--------------------------------------------------------------------------------


 

16.12                 Severability.

 

If any one or more of the provisions contained in this Agreement should be found
invalid, illegal or unenforceable, in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.  Any illegal or unenforceable term shall be
deemed to be void and of no force and effect only to the minimum extent
necessary to bring such term within the provisions of applicable law and such
term, as so modified, and the balance of this Agreement shall then be fully
enforceable.

 

16.13                 Attorneys’ Fees.

 

If either party initiates any litigation against the other party involving this
Agreement, the prevailing party in such action shall be entitled to receive
reimbursement from the other party for all reasonable attorneys’ fees and other
costs and expenses incurred by the prevailing party in respect of that
litigation, including any appeal, and such reimbursement may be included in the
judgment or final order issued in that proceeding.

 

16.14                 Counsel.

 

Each party has been represented by its own counsel in connection with the
negotiation and preparation of this Agreement and, consequently, each party
hereby waives the application of any rule of law that would otherwise be
applicable in connection with the interpretation of this Agreement, including,
but not limited to, any rule of law to the effect that any provision of this
Agreement shall be interpreted or construed against the party whose counsel
drafted that provision.

 

16.15                 Schedules.

 

The Schedules and Exhibits attached to this Agreement and any other documents
delivered to Buyer by Seller pursuant hereto are hereby made a part of this
Agreement as if set forth in full herein.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

BUYER:

HBC ILLINOIS, INC.

 

 

 

 

 

By:

/s/ Gerald J. Ryan

 

 

Name:

Gerald J. Ryan

 

 

Title:

Vice President

 

 

 

 

 

 

HBC LICENSE CORPORATION

 

 

 

 

 

By:

/s/ Jeffrey T. Hinson

 

 

Name:

Jeffrey T. Hinson

 

 

Title:

 Sr. Vice President

 

 

 

 

 

SELLER:

NEXTMEDIA OPERATING, INC

 

 

 

 

 

By:

/s/ Sean R. Stover

 

 

Name:

Sean R. Stover

 

 

Title:

Vice President

 

 

 

 

 

 

NM LICENSING LLC

 

 

 

 

 

By:

/s/ Sean R. Stover

 

 

Name:

Sean R. Stover

 

 

Title:

Vice President

 

 

23

--------------------------------------------------------------------------------